Citation Nr: 9910121	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  97-10 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether a substantive appeal filed in April 1997, was filed 
within the applicable time limit for perfecting the veteran's 
appeal of a February 9, 1996, rating decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard T. Foss-Lacey, Associate Counsel


INTRODUCTION

The veteran had active service from January 1965 to January 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) for appellate review following adverse rating 
determinations by the Los Angeles, California, Regional 
Office (RO) of the Department of Veterans' Affairs (VA).  The 
appellant did not request a hearing in conjunction with his 
current claims.


FINDINGS OF FACT

1.  In a February 1996 rating action, the RO denied an 
increased rating for post-operative residuals, arthrotomy, 
left knee; a compensable evaluation for ankylosis, distal 
interphalangeal joint, left ring finger; service connection 
for a back disability; service connection for a right hip 
disability; service connection for hypertension; service 
connection for numbness of the right forearm, thumb, and 
index finger; and service connection for a right knee 
disability (on the basis of a lack of new and material 
evidence).

2.  On March 5, 1996, the appellant was mailed notice of the 
RO's rating decision denying the above claims.  He was 
informed as to his appeal rights in this letter.

3.  A Notice of Disagreement was received by the RO on July 
12, 1996.  

4.  A Statement of the Case was issued to the appellant on 
September 24, 1996.  In the accompanying letter, the 
appellant was reminded of the applicable procedural deadlines 
and informed of the option of requesting additional time in 
which to submit a timely substantive appeal should he require 
it.

5.  The appellant did not seek an extension of the time 
period in which to submit a timely substantive appeal.

6.  Despite clear notice, the appellant did not file a 
Substantive Appeal to the RO until April 7, 1997.  


CONCLUSION OF LAW

The April 1997 substantive appeal of the February 9, 1996, 
decision was not timely filed.  38 U.S.C.A. §§ 7105(d)(3), 
7108 (West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.302(b), 
20.303, 20.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant filed the above-referenced claims in June 1995.  
He was then scheduled for VA examination in September 1995.  
The RO, in a February 9, 1996, rating decision, denied all of 
his claims.  

A letter notifying the appellant of this RO rating decision 
was posted to him on March 5, 1996.  This letter also 
provided him plain and express notification of his procedural 
and appeal rights.

The appellant filed a Notice of Disagreement with the 
February 9, 1996 rating decision which was received by the RO 
on July 12, 1996.  

The RO issued a comprehensive Statement of the Case to the 
appellant on September 24, 1996.  In the accompanying letter, 
the appellant was explicitly reminded of the applicable 
procedural deadlines and informed of the option of requesting 
additional time in which to submit a timely substantive 
appeal should he require it.

The appellant filed his Substantive Appeal on April 7, 1997.  
The appellant did not address the issue of the timeliness of 
his Substantive Appeal at that time.  He simply repeated 
contentions regarding the substantive merits of his claims.



Even though he was notified of the option of requesting 
additional time in which to submit a timely substantive 
appeal in the RO's September 24, 1996, Statement of the Case, 
the appellant did not seek any such extension between the 
time of the RO's issuance of the Statement of the Case and 
his April, 17, 1997, Substantive Appeal.

In April 1998, the RO posted a statement to the appellant in 
which it plainly notified him that he had submitted a late 
Substantive Appeal.  The RO, in its April 1998 letter, 
outlined the relevant dates, and then announced, "You had 
one year from the date of notification, or sixty days from 
the date of the SOC (whichever is later) to perfect your 
appeal by filing a substantive appeal.  You did not timely 
file a substantive appeal."

The RO, in May 1998, followed up this letter by issuing the 
appellant a Statement of the Case which expressly addressed 
the issue of the timeliness of his Substantive Appeal.  Once 
more, the appellant was told that he had failed to enter a 
timely Substantive Appeal.  The appellant was also provided 
the relevant law and regulations pertaining to substantive 
appeals.

The appellant filed a second "Substantive Appeal" in July 
1998.  As with the original Substantive Appeal, he did not 
speak to the issue of the timeliness of his Substantive 
Appeal in his July 1998 filing.  Once again, he simply 
advanced arguments concerning the substantive merits of his 
claims.

Criteria

An appeal consists of a timely notice of disagreement and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.200;  Roy v. Brown, 5 Vet. App. 554 (1993).

An application for review on appeal shall not be entertained 
unless it is in conformity with this chapter.  38 U.S.C.A. 
§ 7108.




A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or 
correspondence containing the necessary information.  Proper 
completion and filing of a substantive appeal are the last 
actions the appellant needs to take to perfect an appeal.  
38 C.F.R. § 20.202.

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the Statement 
of the Case to the appellant, or within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, whichever period ends 
later.  38 U.S.C.A. § 7105(d)(3) (West 1991); 
38 C.F.R. § 20.302(b) (1998).

An extension of the 60 day period for filing a substantive 
appeal, or the 60 day period for responding to a supplemental 
statement of the case when such response is required, may be 
granted for good cause.  A request for such an extension must 
be in writing and must be made prior to expiration of the 
time limit for filing the substantive appeal or the response 
to the supplemental statement of the case.  The request for 
extension must be filed with the VA office from which the 
claimant received notice of the determination being appealed, 
unless notice has been received that the applicable records 
have been transferred to another VA office.  A denial of a 
request for extension may be appealed to the Board.  
38 C.F.R. § 20.303.

Filing of additional evidence after receipt of notice of an 
adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304.

Roy v. Brown, 5 Vet. App. 554 (1993), squarely addressed this 
issue.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") held in 
Roy, 


"After an appellant receives the SOC 
[Statement of the Case], he must file a 
formal appeal within 'sixty days from the 
date the [SOC] is mailed,' 38 U.S.C.A. 
§ 7105(d)(3) (West 1991), or within the 
remainder of the one year period from the 
date the notification of the RO decision 
was mailed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1991); . . . ."  

Id. at 555. 

In Roy, the appellant failed to file a Substantive Appeal on 
time - within the time frames mandated by either statute or 
regulation - and the Board accordingly dismissed his appeal.  
That decision was affirmed on appeal to the Court.  The Court 
announced, "Here, appellant . . . did not file a timely 
formal appeal.  Accordingly, he is barred from appealing the 
RO decision."  Id. at 556.

Analysis

It is evident from the timetable laid out above that the 
appellant has failed to file a timely Substantive Appeal.  
Again, the adverse RO rating action took place in February 
1996, and the appellant was informed of this decision in 
March 1996.  He was provided a Statement of the Case in 
September 1996, and then waited until April of 1997 to enter 
a Substantive Appeal.

Thus, the appellant did not file his Substantive Appeal 
within 60 days from the date that the Statement of the Case 
was mailed to him.  38 U.S.C.A. § 7105(d)(3).  Nor did he 
file a Substantive Appeal to the Board within one year of the 
date of the RO letter notifying him of its adverse rating 
decision.  38 C.F.R. § 20.302(b).  

Accordingly, the Board has no jurisdiction to review his 
current claims.

The law, as indicated above, allows for an extension of the 
time period for filing a substantive appeal where good cause 
is shown.  Such a request must be made prior to the 
expiration of the time limit for filing the substantive 
appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.303 (1998).  

Here, as pointed out, the appellant made no such request for 
a filing extension during that period of time from the 
issuance of the September 1996 Statement of the Case to his 
entering of a Substantive Appeal in April 1997.  

The appellant was notified by the RO of the option of 
requesting additional time in which to submit a timely 
substantive appeal should he require it.  Nonetheless, he did 
not seek to utilize that option.

As the appeal from the February 9, 1996, RO rating decision 
was not perfected because of a failure to timely file a 
substantive appeal, that decision has become administratively 
final.  38 C.F.R. § 20.1103 (1998).  In order to reopen his 
present claims, the appellant must in the future furnish 
evidence which is both new and material.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1998).


ORDER

As the appellant did not timely submit a Substantive Appeal 
with regard to the February 9, 1996, RO rating decision, the 
appeal is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

